174 N.J. Super. 162 (1980)
415 A.2d 1202
SALVATORE A. GIAMBRI, PLAINTIFF-APPELLANT,
v.
GOVERNMENT EMPLOYEES INSURANCE COMPANY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted May 13, 1980.
Decided May 27, 1980.
Before Judges CRANE and MILMED.
Crisafulli, Rafferty and Costa, attorneys for appellant (Anthony P. Costa, on the brief).
Roy D. Cummins, attorney for respondent (C. Kennon Hendrix, on the brief).
*163 PER CURIAM.
The order under review is affirmed substantially for the reasons expressed by Judge Coruzzi in his opinion reported at 170 N.J. Super. 140 (Law Div. 1979).
Additionally, we find no merit whatever in plaintiff's suggestion that he is entitled to an award of counsel fees in this action. Such fee is allowable "[i]n an action upon a liability or indemnity policy of insurance, in favor of a successful claimant." R. 4:42-9(a)(6). Plaintiff is not "a successful claimant" in the action.
Affirmed.